Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 4-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Anasson EP 1006472A2 “Method for performing currency exchange transaction between user and participating financial institution by Automatically sending selection to selected currency exchange dealing system”  and Meltzer US 6125391 “Marker Makers using Documents for commerce in trading partner networks”. The closest NPL of record is Qin “Vocabulary Use in XML Standards in Financial Market Domain” Knowledge and Information Systems, 2004-05, Vol.6 (3), p.269-289. 	The combined prior art does not teach or fairly suggest at least “in response to determining that the regional bank server is not configured to trade in the currency pair, then: transmitting via the first software application a second request for price quote message for the transaction involving the particular currency pair from the regional bank server to a money center bank server, wherein the second request for price quote message is in the FinXML format, receiving, via the first software application, a second price quote message from the money center bank server to the regional bank server, wherein the second price quote message is in the FinXML format, and transmitting, via the first software application, a third price quote message from the regional bank server to the corporate server based on the second price quote message, wherein the second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692